DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 13-20 directed to an invention non-elected without traverse.  Accordingly, Claims 13-20 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel Claims 13-20.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a method of manufacturing a display including all limitations of the claims, specifically including but not limited to “the one or more frame structures at least partially enclose the first set of electrical contacts: the one or more frame structures comprise: a first contact surface coupled to the planar surface, and first and second surfaces opposite the first contact surface forming a notch; and during bonding of the a light-emitting structure to the backplane: at least a portion of the first surface is in contact with the light-emitting structure, and the second surface is not in contact with the light-emitting structure; and obtaining the light-emitting structure, the light-emitting structure comprising: a semiconductor element with a second contact surface; and a second set of electrical contacts coupled to the second contact surface” of Claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891